PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dow Global Technologies LLC et al.
Application No. 16/096,928
Filed: 26 Oct 2018
For: TRANSITION METAL CONTAINING CARBON MOLECULAR SIEVE MEMBRANES AND METHOD TO MAKE THEM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision to the petition under 37 CFR 1.59(b), filed August 3, 2022, to expunge information from the instant application.  

The petition is GRANTED.

Petitioner requests that the Amendment and Response to Non-Final Office Action filed on August 2, 2022, be expunged from the instant application. The petition submits that these documents were unintentionally submitted in the instant application.

Upon a showing satisfactory to the Director, information, other than that forming part of the original disclosure, may be expunged from an application. The requirements (A)-(F) of Manual of Patent Examining Procedure (MPEP) § 724.05 II. for expunging information that is unintentionally submitted in an application have been satisfied.1  

In a paper file the unintentionally submitted documents could, but not necessarily would, have been physically removed from the file wrapper and returned to applicant; in the IFW realm the corresponding action(s) is to close the document and also remove such from the listing of "Public[ly available] Documents." It is agreed that it would be appropriate in this instance to close the documents encompassing the Amendment and Response to Non-Final Office Action filed on August 2, 2022, and also remove such from the listing of publicly available documents for this Image File Wrapper (IFW).

Telephone inquiries concerning this communication should be directed to the undersigned at (571) 270-7064.

/KATHERINE ZALASKY MCDONALD/Petitions Examiner, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 MPEP § 724.05 II requires a statement that there is a commitment on the part of the petitioner to retain such information for the period of any patent with regard to which such information is submitted. Since the statement appearing in the petition varies from the required language, the statement is being construed as the statement required by MPEP §724.05 II. If this is not a correct reading of the statement appearing in the petition, petitioner should promptly notify the Office.